DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source metal region” (claims 1, 12 & 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference no. 620, 624 & 626 (Fig. 6a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2.	The specification is objected because of the following reasons:
	In par. 001: insert US Patent no. 11,004,940. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 4, line 3: in front of “ILD region”, delete “an” and insert --the--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 1, 7, 12 & 15 cites “the second conductivity type well region contacts with a source metal region only through the second conductivity type well contact region” is not clear. First, the claims do not clearly specify where and when the source metal region is formed. Second, in view of Figs. 6a, 8a & 12a, P-well region contacts (electrically or physically) with source metal (upper metal layer) not only through P+ region (contact region), but also through N+ regions and silicide layers. Applicant is suggested to clarify this claimed feature to avoid any further confusions. 
	Claims 1 & 15 cite “the unit cell comprising…a silicide layer” is not clear, because the claims do not clearly specify position/relationship between the silicide layer and other claimed elements. 
	Claims 2 & 11 cite “…contact with the source metal region via the silicide layer between an adjacent interlayer dielectric (ILD) region” (claim 2) & “a direct contact with the source metal region through the silicide layer” (claim 11) are not clear when reading into claim 1, because of the “only through the second conductivity type well contact region”. Claims 2 & 11 oppositely show that the second conductivity type well region contacts with a source metal region not only through the second conductivity type well contact region but also through a silicide layer. Further, it is not clear when and where “an adjacent interlayer dielectric (ILD) region” is formed within the device. 
	Claim 15 cites “a silicon carbide (SiC)…DMOSFET…second conductivity type well contact region… a unit cell…a second conductivity type well region…a first conductivity type source region…source metal region…” is not clear, because the claim does not clearly specify when and where these elements formed and their relationship/connection with each other and with respect to the SiC substrate.
	For best understand and examination purpose, the claims will be best considered based on drawings, disclosure of specification and any applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan et al. (US 10,763,356).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claims 1 & 12-14, Sundaresan teaches, Fig. 2 or 4, cols. 11-12, a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising: 
-a first conductivity type source region (204); 
-a second conductivity type well region (P-Well 203); 
-a second conductivity type well contact region (209); and 
-a silicide layer (layer under 208) (nickel silicide 318, Fig. 3t), 
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) comprising a drain terminal (201) on a backside of the SiC substrate and a source terminal (208) on a topside of the SiC substrate, 
wherein a lateral extent of the second conductivity type well contact region (209) varies with a non-zero value in direction orthogonal to the unit cell, 
wherein the second conductivity type well contact region (209) is located adjacent and contiguous between the first conductivity type source region (204) in a lateral direction, and 
wherein the second conductivity type well region (203) contacts with a source metal region (part of 208) only through the second conductivity type well contact region (209).

    PNG
    media_image1.png
    470
    620
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2014/0145209).
	Re claim 15, Kumagai teaches, Fig. 9, abstract, [0053, 0058-0073], a device comprising: 
-a silicon carbide (SiC) double-implantation metal oxide semiconductor field effect transistor (DMOSFET) (e.g. SiC vertical power MOSFET) capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts, 
wherein a lateral extent of a second conductivity type well contact region (P+) varies with a non-zero value in direction orthogonal to a unit cell of a silicon carbide (SiC) substrate (1, 2a), 
wherein the second conductivity type well contact region (P+) is located adjacent and contiguous between a first conductivity type source region (n+) in a lateral direction, and 
wherein a second conductivity type well region (P) contacts with a source metal region (center region of 9) only through the second conductivity type well contact region (P+).


    PNG
    media_image2.png
    519
    386
    media_image2.png
    Greyscale

Kumagai does not explicitly teach the DMOSFET capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts. 
	Kumagai does teach similar structure of a DMOSFET as the claimed invention (Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kumagai to obtain DMOSFET that is capable of carrying a drain current of less than negative 500 milliamperes at a drain voltage of negative 3 volts, because drain current/voltage of a device depends on many variable parameters such as selected materials, dopants, thickness & dimension, pressure and temperature, etc., and are known to affect device properties and would depend on the desired device density and the desired device characteristics. Based on similar teaching structure, one of ordinary skill in the art would have been led to the recited drain current/voltage through routine experimentation to achieve desired characteristics of the formed device. 
Re claim 16, Kumagai teaches a Schottky diode region (Schottky barrier diode) and a p-n diode region (at P+, N+), the Schottky diode region connected in series with the p-n diode region (Fig. 9, [0040]]). 
Re claim 17, Kumagai teaches the first conductivity type source region (n+) and the second conductivity well contact region (P+) within the second conductivity type well region (P) (Fig. 9). 
Re claim 18, Kumagai teaches a vertical extent of the second conductivity type well contact region (P+) extends through and beyond the first conductivity type source region (n+) (Fig. 9). 
Re claim 20, Kumagai teaches the Silicon Carbide (SiC) DMOSFET comprises one of (a) a planar gate DMOSFET and (b) a trench gate DMOSFET (Fig. 9).
7.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Toshiba (US 2013/0234159). 
	The teachings of Kumagai have been discussed above. 
	Re claim 19, Kumagai does not teach a vertical extent of the second conductivity type well contact region and a vertical extent of the first conductivity type source region are equal. 
Toshiba teaches a vertical extent of the second conductivity type well contact region (P+) and a vertical extent of the first conductivity type source region (N+) are equal (Fig. 1). 
As taught by Toshiba, one of ordinary skill in the art would utilize and modify the above teaching to obtain a vertical extent of the second conductivity type well contact region and a vertical extent of the first conductivity type source region are equal, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Toshiba in combination Kumagai due to above reason. 
8.	Claim(s) 1-5, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Kono et al. (US 2017/0271467).
Re claims 1 & 12, Kumagai teaches, Fig. 9, abstract, [0053, 0058-0073], a device comprising a unit cell on a Silicon Carbide (SiC) substrate, the unit cell comprising: 
-a first conductivity type source region (n+); 
-a second conductivity type well region (p); 
-a second conductivity type well contact region (P+); and 
-a silicide layer, 
wherein the device comprises a vertical Silicon Carbide double-implantation metal oxide semiconductor field-effect transistor (DMOSFET) comprising a drain terminal (10) on a backside of the SiC substrate (1, 2a) and a source terminal (9) on a topside of the SiC substrate (1, 2a), 
wherein a lateral extent of the second conductivity type well contact region (P+) varies with a non-zero value in direction orthogonal to the unit cell, 
wherein the second conductivity type well contact region (P+) is located adjacent and contiguous between the first conductivity type source region (n+) in a lateral direction, and 
wherein the second conductivity type well region (p) contacts with a source metal region (center region of 8) only through the second conductivity type well contact region (P+).

    PNG
    media_image2.png
    519
    386
    media_image2.png
    Greyscale

Kumgai does not teach a silicide layer. 
Kono teaches a silicide layer (12a) [0018]. 
As taught by Kono, one of ordinary skill in the art would utilize the above teaching to obtain a silicide layer as claimed, because silicide is known in the art for reducing contact resistance between electrode and implanted regions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kono in combination Kumagai due to above reason. 
Re claims 2 & 4, in combination cited above, under BRI, Kono teaches, Figs. 1-2, [0018, 0019], the second conductivity type well contact region (32a) comprises a periodic contact with the source metal region (12) via the silicide layer (12a) between an adjacent interlayer dielectric (ILD) region (20a); and the second conductivity type well contact region comprises a target size (W), a target spacing (S) between adjacent junction points located between the second conductivity type well contact region, and the silicide layer (12a)  between an adjacent ILD region (20a). 
Re claim 3, Kumagai teaches a vertical extent of the second conductivity type well contact region (P+) extends through and beyond the first conductivity type source region (n+) (Fig. 9).
Re claim 5, Kumagai/Kono does not explicitly teach the target size ranges from 10 nm to 10 um and the target spacing ranges from 10 nm to 10 um. 
Kono does teach “a width “w”…greater than spacing “s”…the spacing s …is 1 um to 10 um” [0047-0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kono to obtain the claimed target size and spacing, because size and spacing of a region are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited size and spacing through routine experimentation to achieve desired characteristics of the formed device.
Re claim 10, Kumagai teaches the first conductivity type source region (n+) and the second conductivity well contact region (P+) within the second conductivity type well region (P) (Fig. 9). 
Re claim 13 & 14, Kumagai teaches a vertical Silicon Carbide double- implantation metal oxide semiconductor field-effect transistor (DMOSFET), the vertical Silicon Carbide (SiC) DMOSFET comprises one of (a) a planar gate DMOSFET and (b) a trench gate DMOSFET; and a metal oxide semiconductor field effect transistor (MOSFET), the MOSFET comprises one of (a) a planar gate MOSFET, and (b) a trench gate MOSFET (Fig. 9, [0053]) (see also Kono, Fig. 1, [0001, 0091]). 
9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as modified by Kono as applied to claim 1 above, and further in view of Toshiba. 
	The teachings of Kumagai/Kono have been discussed above. 
	Re claim 6, Kumagai/Kono does not teach a vertical extent of the second conductivity type well contact region and a vertical extent of the first conductivity type source region are equal. 
Toshiba teaches a vertical extent of the second conductivity type well contact region (P+) and a vertical extent of the first conductivity type source region (N+) are equal (Fig. 1). 
As taught by Toshiba, one of ordinary skill in the art would utilize and modify the above teaching to obtain a vertical extent of the second conductivity type well contact region and a vertical extent of the first conductivity type source region are equal, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Toshiba in combination Kumagai/Kono due to above reason. 
10.	Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as modified by Kono as applied to claim 1 above, and further in view of Goushcha (US 2017/0005219).
	The teachings of Kumagai/Kono have been discussed above. 
	Re claims 7 & 11, under BRI, in combination cited above, Kumagai the second conductivity type well region (p) contacts the source metal region only through the second conductivity type well contact region (P+) (Fig. 9) & Kono teaches the second conductivity type well contact region (32a) comprises a direct contact with the source metal region (12) through the silicide layer (12a); and the second conductivity type well contact region (32a) under an interlayer dielectric (ILD) region (20a) do not have direct contact with the source metal region (12) (Fig. 1). 
	Kumagai/Kono does not teach the second conductivity type well contact region meanders from a perspective of a cross-sectional view of the device. 
Goushcha teaches “Region 1 can be either n- or p- conductivity type. In FIG. 1, region 1 has a meander-type shape” [0045]. 
As taught by Goushcha, one of ordinary skill in the art would utilize the above teaching and incorporate into Kumagai/Kono to obtain teach a periodic spacing & the second conductivity type well contact region meandering from a perspective of a cross-sectional view of the device as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Goushcha in combination Kumagai/Kono due to above reason. 
Re claim 8, in combination cited above, Kono teaches the second conductivity type well contact region (32a) comprises a target size (W), a target spacing (S) between adjacent junction points located between the second conductivity type well contact region (32a), and the silicide layer (12a) between an adjacent ILD region (20a) (Figs. 1-2).
Re claim 9, Kumagai/Kono/Goushcha does not explicitly teach the target size ranges from 10 nm to 10 um and the target spacing ranges from 10 nm to 10 um. 
Kono does teach “a width “w”…greater than spacing “s”…the spacing s …is 1 um to 10 um” [0047-0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kono to obtain the claimed target size and spacing, because size and spacing of a region are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited size and spacing through routine experimentation to achieve desired characteristics of the formed device.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application Numbers 17/227,936, 17/227,897 and 17/227,921 (reference application(s)). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim and require the same/similar claimed features including first conductivity type source region, second conductivity type well region, second conductivity type well contact region, silicide layer, and DMOSFET, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/12/22